129



 OFFICE OF THE ATTORNEY      GENERAL        OF TEXAS
                    AUSTIN




                                  t o? your inquiry con-
                                        80 fa11ew*1

                               Thleh I bare jaat
                                Labor Board. I
                              09 will aeanae1 SC)

                          I shoula like to kllw
                         waept such appoint-
                         th8t ULtter, or this
                        co hu been swe queo-
                  state aplo~eec rcceptlqg ap-
                 he lederrr1Citmernmeat,
      l       seoond pl8oe, if it
       W appolntnant,
o1~ counsel
    epmud-it
            as to whether y o
                                  is legal to ac-
                                 u would be
                        I should like your iriead-
                              think    it
~I80 for w to undsrtrto t&b type of eerdae. I
sinoarely -ant to do whatever I uy te 8s8ist la
the Tar   ogrim, but at the satmetire I do net
Tmlt to ii7olre myself in su c h l manner8s tight
be hurtful to the State pro@rsm Thlah I represent.
                                                                      state
             8botiOD        Js O? bti810        m       Of WY         SktO   COnditU-
tiom   prori&o#


                   lnIo a o o o u ntlB  g
                                   offloaroeifhia                           shall
       o a tth a w dr a w no r     pa r l   warrant     u p o n the     treawrp
       inraw
       88 a  g  0iflCC
                 e   nt,
               o fa ny
       ~aetime4otimr0f
                        or l
                      p a o n,for la iu ~
                                        o r o o lp w~8ti0~
                            pllltOe, tie holds at tb
                              osorpealtioaofhonor,
           trust    or profit,     under Ws         8trte of the Unttd
       Btatea,axoeptaa preaoribediBthim@2omatitutioa.
       moduad, that thio roatriotion 88 to the drw
       and poping oturraBtoupoBtbekeaoarp      abal1Itot
       lpplr to otfiomw o? the Batiosal &au-d ei T-0,
           th emtio a a i                 tm o mo er *lwQve
                        ma r dR e o o r wJ,
           corps of the II&Cdm~tos,    nor to enlf&al le8
           0r the u8ti0m em,      the ktiou    earn w-4,
           ad the orgardradReoelvesOf the OMtod #tata.’

          The Presidsnt or the hlle@I oi Hsltr ana #letal-
htrgy is paid a salary Sra the Btatotraw.        The pod-
tion oi PublAo PaaOlBrabff Of *ho SL#WIM&~~~~      VP
Labor Board ia an otfloo, or at lead a poaitM~ o? honor,
truut aud proflt untie the Uoit4d Statea, for rhieh raaon,
bf virtue or the motiom of the Constitution above quoted,
the PrehtOYht rOUld BOt              be CmtitlOd t0 dJ'u s ulw                   frsm
thestate tmasuq~hil@boldiry     lttboruetiam      the offloe
or poaltion of mblio Yembar o? tbb Bagienal B88rd, under
the urdted aat.8.
                   OIll'I'aSOXl8 U'O BOW       ftlllr 8tBtsd           iB ib@BiOB   BO.
O-IJU)Y,vbe?eLn wo hold that this                    Ieation         OC tlho Conatita-
tion forbad0 the ayment IO 8 @%atd6t   Jadgo Of him lalary
rhila ha was ho1&    the identioal podt&m rmdm thr United
statea B#tioned  by you. to hami ~0x1bswith    a oopy of
that 9wJ?B.
                     I-?.
                        “,       l& *;’
       /                                        tr u lr        T-s